              Case 1:15-cv-01800-KPF Document 374 Filed 04/02/20 Page 1 of 1




April 2, 2020                                                                        Jeffrey D. Vanacore
                                                                              JVanacore@perkinscoie.com
                                                                                     D. +1.212.262.6912
                                                                                     F. +1.212.977.1642

Via ECF

The Honorable Katherine Polk Failla
United States District Court for the
Southern District of New York
40 Foley Square
New York, New York 10007

Re:      Corley v. Vance, et al.
         15-cv-01800 (KPF)

Dear Judge Failla:

We represent Facebook, Inc. (“Facebook”) in the above-captioned case.

On March 27, 2019, the Court dismissed all claims against Facebook. See Docket No. 294.

The Clerk’s office has advised us that in order to be removed from ECF notifications in this
matter, I should seek leave of the Court to do so. I respectfully request that the Court “memo
endorse” this letter which we will provide to the Clerk’s office to remove Facebook from the
electronic notification system.

We also advise Mr. Corley that in the unlikely event he has a need to serve legal process on
Facebook in the future, he must serve Facebook directly with any pleadings and not rely on the
electronic noticing system.

Respectfully submitted,

/s/ Jeffrey D. Vanacore
Jeffrey D. Vanacore

Cc:      All parties via ECF




147765065.1
